Citation Nr: 1509928	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the October 2010 decision, which denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund, was timely appealed.  

2.  Entitlement to a one-time payment from the FVEC fund.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Appellant served as a Regular Philippine Scout from July 1943 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that an October 2011 notice of disagreement was not timely filed.  

The Appellant provided testimony during a hearing before the undersigned at the RO in January 2015.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a one-time payment from the FVEC fund is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving all doubt in the Appellant's favor, the Board finds that the notice of disagreement with an October 2010 decision, which denied entitlement to a one-time payment from the FVEC Fund, was timely filed.  


CONCLUSION OF LAW

The October 2010 decision, which denied entitlement to a one-time payment from the FVEC Fund, was timely appealed.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.26, 20.200, 20.201, 20.300, 20.301, 20.302 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

Appellate review is initiated by the timely filing of a notice of disagreement, and is completed by the timely filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2014).  

In general, a claimant has one year after the mailing of an adverse decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302 (2014).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event postmark date is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Saturdays, Sundays and legal holidays excluded in calculating the 5 day limit test.  38 C.F.R. §20.305 (2014).  Regulations also provide that the one year does not include the date the claimant receives notification of the RO determination but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).

In this case, the Appellant was issued notice that he was denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund on October 6, 2010.  The Appellant reported during the Board hearing and in multiple statements to VA that it took him time to put together his notice of disagreement because he and his wife had been sick in the year following the October 2010 decision.  

The record demonstrates that the Appellant sent an October 3, 2011, telegram, a method of communication he had successfully used with VA several times in the past, stating that a 17 page "explanatory letter" concerning his claim for FVEC Fund benefits was being mailed that day.  The telegram was received by VA according to a date stamp on October 5, 2011.  Indeed, a mail receipt submitted by the Appellant indicated that mail was sent to the VA RO in Manila on October 3, 2011, and received by a representative at that address on October 6, 2011.  The 17 page explanatory letter, which expressed disagreement with the denial of FVEC benefits, and which the RO found to not be timely, was date stamped as received on October 13, 2011.    

Initially, the Board finds that the statement/NOD that the RO marked as received on October 13, 2011, meets the regulatory criteria for an NOD as to the FVEC fund claim because it is a written statement reasonably expressing disagreement with and a desire to contest the denial of benefits.  38 C.F.R. § 20.201.  

Therefore, the only question remaining for the Board to consider is if the RO received the NOD on or before October 6, 2011 (i.e., within one year of it mailing the Appellant notice of the October 2010 decision).

A post-marked envelope associated with the October 13, 2011, letter is not of record.  Taking into account the provisions of 38 C.F.R. § 20.305, it may be presumed that the document was received on October 5 (5 days earlier, when Saturday, Sunday and the legal holiday on October 10 (Columbus Day) are excluded).  Moreover, the file does include a telegram sent on October 3, 2011, reporting that a 17 page letter was sent that same day regarding the Appellant's claim.  The October 13, 2011, notice of disagreement is 17 pages long.  In addition, a receipt demonstrates that "documents" were sent to the VA RO in Manila on October 3, 2011, and were received by a representative at that address on October 6, 2011.  

The Board concludes, resolving all doubt in the Appellant's favor, that the notice of disagreement was in fact timely.  As such, the notice of disagreement with the denial of a one-time payment from the FVEC fund was timely appealed.  


ORDER

The October 2010 decision denying entitlement to a one-time payment from the FVEC fund was timely appealed, and to this extent, the appeal is allowed.  


REMAND

As the Appellant filed a timely NOD of the October 2010 decision denying a one-time payment from the FVEC fund, the Board finds that a remand is required for issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

After ascertaining that verification of service has been obtained from the relevant service department (see Tagupa v. McDonald 27 Vet. App. 95 (2014)), issue an SOC on the issue of entitlement to a one-time payment from the FVEC fund.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


